Citation Nr: 1026465
Decision Date: 07/15/10	Archive Date: 09/09/10

DOCKET NO. 10-20 357                       JUL 15 2010

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida 

THE ISSUE 

Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder. 

REPRESENTATION 

Appellant represented by: Florida Department of Veterans Affairs 

ATTORNEY FOR THE BOARD 

A. Reimelt, Legal Intern 

INTRODUCTION 

The Veteran served on active duty from April 1992 to August 1992 and July 1993 to December 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). That decision granted the Veteran's claims of entitlement to service connection for migraine headaches and eczema and denied her claim for mood disorder. The Board notes that the claim for service connection for an acquired psychiatric disorder was certified as a claim of entitlement to service connection for mood disorder. However, when the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). In this case, the record reflects diagnoses of various acquired psychiatric disorders; hence, the Board has broadened the issue as reflected on the title page. 

FINDINGS OF FACT 

Psychiatric disorders were not shown during active service and the competent evidence of record does not link current psychiatric disorders to active service. 

CONCLUSION OF LAW 

Psychiatric disorder was not incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303. 

- 2 - 

REASONS AND BASES FOR FINDING AND CONCLUSION 

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that Board address its reasons for rejecting evidence favorable to the veteran). 

1. The Veterans Claims Assistance Act of 2000 (the VCAA) 

A. Duty to Notify 

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.CA. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a) (West 2002); 38 CF.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). V A must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

- 3 - 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Prior to initial adjudication of the Veteran's claim, a June 2008 letter satisfied the duty to notify provisions regarding the service connection claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187. In the letter, the RO advised the Veteran of the criteria for service connection for mood disorder. The RO explained that V A was responsible for obtaining relevant Federal agency and service medical records, and would provide a medical examination if necessary to decide the claim. VA would make reasonable efforts to obtain relevant records not held by any Federal agency and medical evidence of care provided. The letter stated that the RO needed evidence from the claimant that the present condition existed from military service. It provided a list of relevant evidence that the claimant could provide to help the RO make its decision. The RO explained how it determines the disability rating and effective date when it grants service connection. Therefore, the Board concludes that VA has fulfilled its duty to notify under the VCAA. 

B. Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3 .159(c),(d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

The record in this case reflects that VA has made significant efforts to obtain or to assist in obtaining all records pertinent to the psychiatric disorder. The Veteran's service treatment records are in the claims file. The Veteran stated in her July 2009 

- 4 - 

Notice of Disagreement that "Since leaving service in 04/1995 I have continued to receive treatment at VA facilities and have received treatment at Bay Pines VAHCS since 2003." The VA obtained identified outpatient treatment records from the Bay Pines VAMC for the period of February 2002 to January 2010. The Board finds that the Veteran did not adequately identify VA treatment records between 1995 and 2002 nor provide the RO sufficient information to locate such records. See 38 U.S.C.A. § 5103A(c). 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. See Green v. Derwinski, 1 Vet. App. 121 (1991). Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009). 

Here, no VA examination was provided to address the claim for service connection for mood disorder. The Board finds, however, that a VA examination was not required. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained with respect to a veteran's claim for benefits, four factors are considered. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is insufficient competent medical evidence of record to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The third factor requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the 

- 5 - 

merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 81. 

In the present case, while there is evidence of a current disability, there is no credible evidence of record showing that the Veteran had symptoms or a diagnosis of any psychiatric disorder in service. In 1995 the Veteran was punished for disobeying a commissioned officer, but no service records report any treatment for a psychiatric disorder following this event. The Veteran has not provided any material or relevant facts as to any psychiatric disorder observed during service. Nor has she made any specific assertion as to continuity of symptoms from her time in service. As discussed in more detail below, examiners have linked her current condition to other post-service factors. 

Because the record does not contain evidence to indicate that the Veteran has a disability that may be associated with her military service, the duty to obtain a medical examination is not triggered in this case. Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition"). 

Consequently, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, will proceed to a decision. 

II. Service Connection Claim 

A. Background 

The Veteran alleges she suffered a psychiatric disorder while serving in the Army. She does not identify any particular event or injury that caused this disorder. The Veteran's service records reflect that in January 1995 she was counseled for disrespect to a commissioned officer. As punishment, she was reduced to the grade of E-l, forfeited $427.20, and served 45 days of extra duty. The record does not reflect, however, that this misconduct was related to a psychiatric disorder or caused a psychiatric disorder. The Veteran's service treatment records do not report any symptoms, diagnosis, or treatment for any psychiatric or mood disorder. At the 

- 6 - 

Veteran's June 1995 discharge examination, she reported no history of depression and the clinical evaluation reported no psychiatric condition. 

In February 2002 the Veteran was referred to a psychiatry consultation at the Bay Pines VAMC for a stress and anxiety evaluation. She reported that her marriage ended a year before and that she was living in a stressful environment. Significantly, the physician stated that there had been no prior episodes of anxiety, but that the Veteran was suffering from acute stress reaction. In August 2005 the Veteran underwent a psychiatry consultation in which she complained of anxiety and depression. The physician reported that she had an unspecified mood disorder. At an August 2007 psychiatry consultation, the physician stated that the Veteran had chronic relationship problems, poor judgment, and difficulty coping with recurrent depressive symptoms. After the Veteran spent five weeks in the Depression Care Management Program, a May 2008 record stated that her feelings of depression appeared related to "psychosocial stressors" such as being a single parent and anger management problems that made it difficult for her to get along with others. Neither the Veteran nor any of the treating physicians indicated that any current condition was related to her active duty. 

B. Analysis 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service in the Armed Forces. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. § 3.303(a),(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

- 7 - 

Pursuant to 38 C.F.R. § 3.303(b), entitlement to service connection may also be established by chronicity or continuity of symptomatology. Chronicity is established if the appellant can demonstrate: (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease. Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008). Continuity of symptomatology may be established if the appellant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology. Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997)). See also 38 C.F.R. § 3.303(b). 

The first question before the Board is whether the Veteran suffers from a current disability. See Shedden, 381 F.3d at 1167 (holding that service connection requires a showing of a current disability). In February 2002 a physician reported that the Veteran was experiencing acute stress reaction. VA outpatient records from August 2005 and August 2007 report the Veteran as suffering from a mood disorder. A May 2008 record reflects that the Veteran had spent five weeks in the Depression Care Management program for treatment of depressive symptoms. Accordingly, the Board finds that post-service medical records demonstrate that the Veteran has met the criteria for a current disability. 

The Board finds, however, that the weight of the probative evidence does not show that the Veteran incurred an acquired psychiatric disorder in service. The Veteran stated that she received treatment for anger management, depression, and a change in mood and behavior during service. The records show that she was counseled for disrespect to a commissioned officer in January 1995. There is no indication, however, that this event was related to a psychiatric disorder or resulted in a psychiatric disorder. There are no service records for any symptoms, treatment, or diagnosis for mood disorder. Her separation examination reported no complaints of a psychiatric condition. Thus, the Board finds the service treatment records that make no reference to any injury more probative than these contemporaneous lay statements. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that the 

- 8 - 

credibility and weight of all evidence must be assessed to determine its probative value). 

Furthermore, even if an in-service injury did occur, the Board finds that competent evidence does not establish continuity or an etiological relationship between the injury and the current disabilities. The Veteran has not identified treatment records for psychiatric disorder between 1995 and 2002. This evidence, if available, would support her claim for continuity. Rather, the evidence shows that her current condition is due to other post-service causes. For example, in February 2002 she experienced an acute stress reaction following the breakup of her marriage and move to a stressful home environment. A Depression Care Management report in May 2008 stated that her feelings of depression appeared related to "psychosocial stressors" such as being a single parent and having anger management issues. Neither the Veteran nor any of her treating physicians indicated in post-service treatment records that her military service was in any way related to her mood disorder. Accordingly, as the weight of the probative evidence does not show that the Veteran's current disabilities are related to service, the preponderance of the evidence weighs against the claim for service connection. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In sum, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The preponderance of the evidence is against the Veteran's claim, and it must be denied. 

- 9 - 

ORDER 
Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder, is denied. 

MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals 

- 10 - 





